Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In paragraph [0045], lines 8-9, applicant indicates that Figure 7 shows inverted T-shaped retention members 502, 504.  However, the retention members illustrated in Figure 7 are inverted L-shapes, not inverted T-shapes.
In paragraph [0065], lines 2-3, applicant recites “Slider 1040 includes a slide surface 1000, retention members 1002, 1004 extend a longitudinal centerline L of the slider 1040”.  The sentence appears to be incomplete.  It is noted that the retention members extend parallel to the longitudinal centerline L of the slider.  In line 5, the phrase “inwardly towards centerline L at as they extend…” also appears to be missing a word or phrase.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-36 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 33-36, “the recessed portion” lacks clear antecedent basis.  Claim 32 refers to “recesses” which, for the purpose of this Office Action, will be considered to correspond to the “recessed portion”, but correction is required.
In claim 33, applicant appears to be claiming a hybrid combination of distinct embodiments.  Claims 33 recites the outermost edge of the recessed portion is closer to the longitudinal centerline than the second surface.  That limitation appears to only apply to the embodiment of Figures 21-22.  Figure 22 shows a recessed portion 1030(b) that has outer edges that are closer to the longitudinal centerline than the second surface (the surface that contacts the slide rail).  However, claim 33 depends from claim 32 which recites the recesses (recessed portion, as understood) to be defines in the second surface intermediate its uppermost and lowermost surfaces).  However, the recessed portion 1030(b) of Figures 22 is below the second surface (rail engaging surface), not between its uppermost and lowermost surfaces.
In claim 34, “the retention portion” lacks clear antecedent basis in the claim.
In claim 38, “wear line indicator” lacks antecedent basis in applicant’s specification, where applicant used to the term “wear line”.  It is not clear if the “wear line indicator” claimed is simply the “wear line” disclosed or some other structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bombardier (USPN 3,770,330).
Regarding claim 27, Bombarier teaches a track slider 5, 6, for engaging an endless track 3 and a slide rail 1, 2, of a snowmobile, comprising: a first surface (bottom surface of slider 5, 6) configured to engage the endless track having a width; and a second surface configured to engage the slide rail (see Figure 2, inner sides of slider 5 engage outer portions of rail 1) and including a plurality of retention portions (vertical side portions of sliders 5, 6, see in Figures2 and 4) having a generally vertical orientation relative to the first surface and a plurality of recessed portions positioned intermediate adjacent retention portions (slots 30 in upper surfaces of slider 5, 6; see Figure1 and col. 3, lines 47-49), wherein the recessed portions are located on a middle portion of the track slider (transverse slots 30 are located along the top of slider 5,6, at its center, as seen in Figure 1).  
Regarding claim 28, a vertical height of the recessed portion is less than that of the retention portion (see Figure 1).  
Regarding claim 29, a cumulative longitudinal length of the plurality of retention portions plus a cumulative longitudinal length of the recessed portions is substantially equal to a length of the first surface (see Figure 1 of Bombardier).  
  
Claim 32 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (USPN 5,829,545).
Yamamoto teaches a track slider 12 (see Figure 6) for engaging an endless track 54 and a slide rail 58 of a snowmobile, comprising: a first surface (bottom surface as seen in Figure 8 and described in col. 5, lines 15-23) configured to engage the endless track; a second surface (laterally inner surface, seen in Figures 7 and 8) configured to engage the slide rail 58 and extending between a lowermost surface and an upper most surface; and a plurality of recesses (holes 13, seen in Figure 6) defined in the second surface intermediate the lowermost and uppermost surfaces of the second surface, and each of the plurality of recesses includes a length 5US.350715296.01Application No. 16/244,048extending longitudinally, a width extending laterally, and a height extending vertically, and the length is at least as great as the height and the width (clearly shown in Figures 6-8).  
Claim 37 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zuchoski (PGPub 2018/0244326).
Zuchoski teaches a track slider 33 (see Figure 14) for engaging an endless track 21 and a slide rail 62 (see Figure 12) of a snowmobile (see Figure 1), comprising: a first surface 77 configured to engage the endless track, a second surface (vertical internal side surfaces of portion 78) configured to engage the slide rail and including a retention portion (portion of 76 that extends upwardly from base 70 having a generally vertical orientation relative to the first surface 77; and a third surface (lower, horizontal internal surface of portion 76, seen ion Figure 14) generally parallel to the first surface and configured to engage the slide rail, the third surface including at least a first recessed portion (central groove at the center top surface of base 77, as seen in Figure 14) positioned intermediate the third and first surface.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-22 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Bombardier (USPN 3,770,330) in view of Vincent (USPN 2,016,187).
Regarding claim 1, Bombarier teaches a track slider 5, 6, for engaging an endless track 3 on a snowmobile, comprising: a slide surface (bottom of 5, as seen in Figure 2) having a slide surface width, a first retention member coupled to the slide surface, and a second retention member coupled to the slide surface (first and second upper sides of slider 5, as seen in Figure 2), the second retention member located opposite a longitudinal centerline of the track slider from the first retention member, a third retention member coupled to the slide surface (upper ends of the slider 5 are slotted by transvers cuts 30 (see col. 3, lines 43-49) so as to form individual, longitudinally spaced retention members.
Bombardier is silent regarding the spacing between longitudinally spaced retention members being at least one fourth of the slide surface width.
Vincent teaches a slider 1, 2, for attachment to a runner rail B having a slide surface (lower side of base 1).  It shows alternative embodiments, one embodiment having a continuous retention member on either side and a second embodiment (Figure 5) where multiple retention members 11 that are longitudinally spaced along either side of the base.  Vincent teaches providing any number of pairs of retention members 11 along the length of the base and it is clear that the retention members would likely be spaced more than a fourth of the slide surface width apart (Figure 5 shows spaces on opposite sides of the retention members 11 that extend more than the width of the base 10)
It would have been obvious to one of ordinary skill in the art to provide substantial spacing between the retention members of Bombardier, including a spacing of more than one fourth of the slide surface width, in view of the teaching of Vincent, in order to provide the slider with additional flexibility, for ease of assembly, and lighter weight.  
Regarding claims 2-4, the combination includes at least four retention members, with multiple retention members on each lateral side of the base.
	Regarding claims 5-6, since the combination teaches several retention members on each side of the base, selected ones of the retention members will overlap and other will be offset from members on the opposite side.
Regarding claims 7 and 11, the retention members include a first cumulative retention length on one side and a second cumulative retention length on a second side where the first cumulative retention length is shorter than the slide surface by at least the slide surface width and the second cumulative retention length is shorter than the slider surface length.  
Regarding claims 8-14 and 17-22, Bombarier teaches retention members that are closely spaced and Vincent teaches retention members that can be very widely spaced.  Since applicant has not provided evidence of the criticality of the spacing ranges claimed, it would have been obvious to provide cumulative lengths of any of the ranges claimed, including a cumulative length of approximately 50 % of the slide surface length, in order to balance the need for flexibility and ease of assembly with strength.
Regarding claim 15, Vincent shows a first cumulative retention length that is substantially equal to the second cumulative retention length.  It would have been obvious to provide the same cumulative length of the retention members on opposite sides of the slider, as indicated by Vincent, in order to balance the slider and provide adequate support at both sides.
Regarding claim 16, the combination is silent regarding making the first cumulative retention length different than the second cumulative retention length.  However, it would have been an obvious design variation to provide differing cumulative lengths, to accommodate design requirements on the slider.
	Regarding claim 32, the combination includes all of the claimed features including that recesses in the second surface between uppermost and lowermost surfaces of the slide rail, wherein the length of the recesses is at least as great as the height and width of the recesses.
  	Regarding claim 33, t is not clear what applicant means to recite in claim 33, in that none of the disclosed embodiments include both a recess between uppermost and lowermost surfaces that engage the slide rail and a recess that is loser to the longitudinal centerline than the second surface.  Otherwise the combination teaches the combination claimed.
Regarding claims 34-36, the recessed portion of the combination extends from the second surface to an inner surface of the retention portion (Vincent), the entire width of the track slider (Vincent) and to the upper most surface of the track slider (both references).  

Claim(s) 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bombardier.
Regarding claim 30, Bombarier shows retention portions of the slider 5, 6, on opposite lateral sides of the rail 1, 2, but is silent as to whether the recesses (transverse cuts 30) are provided in both lateral sides of the slider.  However, it is implied that the cuts extend the entire width of the slider, so that bending of the slide when being installed will be the same on both sides.  Therefore, it would have been an obvious duplication of elements to one of ordinary skill in the art to provide a second plurality of recessed portions positioned intermediate adjacent retention portions of a second plurality of retention portions (the second side of the slider of Bombardier) in order to provide more flexibility and a symmetrical flexure of the slide when being installed.  
Regarding claim 31, at least some of the second plurality of retention portions would be longitudinally offset from at least some of the first plurality of retention portions. 

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Zuchoski in view of Handfield (PGPub 2012/0160150)
Zuchoski lacks a wear line indicator.
Handfield teaches snowmobile slider (slide bar) with wear line indicators (colored line wear marker) on an outer side of the slider.  The wear line indicator of Figure 2 is shown to be at approximately the level of the bottom of the rail. However, Handfield teaches that multiple wear line indicators could be provided so indicate different levels of wear.  
It would have been obvious to one of ordinary skill in the art to provide Zuchoski with wear line indicators that are below the level of the recessed portion, as taught by Handfield, in order to warn the user before the bottom of the slider is worn entirely through.
Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Zuchoski.
Regarding claim 39, Zuchoski is silent regarding the recessed portion extending the entire length of the track slider.  However, Figures 13 and 14 appear to show the slider having a constant cross section along its entire length.  It clearly shows the recessed portion extending to the front end of the slider (in Figure 13) and to the central portion (seen in Figure 14).  It would have been obvious to one of ordinary skill in the art to provide the recessed portion along the entire length of the slider, in view of the teachings of Zuchoski, in order to simplify manufacture and provide the reduced weight and increased flexibility provided by the recessed portion.  
Regarding claims 40 and 41, Zuchoski lacks a second or third recessed portion the third and first surfaces.  However, it would have been and obvious multiplication of parts to provide the slider of Zuchoski with a second and/or third longitudinal recess portion, of the type taught by Zuchoski, in order to provide additional flexibility to the slider and further reduced weight. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gulla, Sibilleau, Watling, Blanchard, Bessette, and Bedard show smowmobile sliders.
Chen shows a slider for a skate having attachment tabs for connecting to the skate body.
Howard teaches a slider with an attachment flange on only one side.
Lavalier teaches a slider surface separated from its base by air pockets, for insulation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        




/ab/